CCA 37565. Upon further consideration of the granted issue (69 M.J. 473) in light of United States v. Beaty, 70 M.J. 39 (C.A.A.F. 2011), it is ordered that the decision of the United States Air Force Court of Criminal Appeals is affirmed as to findings, but reversed as to sentence, and that the record of trial is returned to the Judge Advocate General of the Air Force for remand to the Court of Criminal Appeals to reassess the sentence or to order a rehearing on sentence, as appropriate. Thereafter, Article 67, UCMJ, 10 U.S.C. § 867 (2006) shall apply.